DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed on 09/30/2020 have been fully considered but they are not persuasive.
In re pages 13-14, the applicant argues that “The Derrenberger reference relates to using a DVR to identify "desirable media segments" for purposes of "splicing" or "mixing" together the segments but fails to sufficiently suggest or disclose modifying play of the "spliced" or "mixed" together video segments. 
The "spliced" together video segments in the Derrenberger reference are the same as their original form, and as such, are not modifications and correspondingly fail to teach modification during play, let alone modifying play of an original content form according to an edit script as required to properly reject the claims under 35 U.S.C. § 102.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “modifying play of the "spliced" or "mixed" together video segments”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In accordance with the present invention, a user interface is provided for facilitating a user's selection of the desired media segments from the compiled ELS for creating an Edit Manipulation List.  For example, FIG. 5 depicts an embodiment of a user interlace for user manipulation of the Edit List Script (ELS) of FIG. 4 and as such for creating an Edit Manipulation List such as an Edit Playback List.  In one embodiment of the present invention, the user interface for creating an Edit Manipulation List of the present invention is created based on the label information identifying the media content segments in the ELS.  For example, the user interface of FIG. 5 illustratively comprises a User Graphical Interface Menu that is created from the label information in the ELS of FIG. 4.  The User Graphical Interface Menu can be displayed on, for example, the output device 150 of the media content broadcast system 100 of FIG. 1.  A user selects which media content segments in the ELS are to be manipulated by, for example, selecting (i.e., clicking on, highlighting) the respective labels of the media content segments to be manipulated.  Alternatively, a user may decide to use a "play all" feature to play all of the available media content segments.  However, in alternative embodiments of the present invention, a user interface, such as the User Graphical Interface Menu of FIG. 5 is displayed on a display provided via the DVR Set Top Box 140 or the ELS control unit 110.  Again, the User Graphical Interface Menu is provided to facilitate the creation of an Edit Manipulation List, such as an Edit Playback List, in accordance with the present invention.  Although in the User Graphical Interface Menu of FIG. 5, the user interface is based on the label information in the ELS, in alternate embodiments of the present invention, the user interface of the present invention is based on substantially any information in the ELS for identifying the various separable media content segments. 
Via a user interface of the present invention, such as the User Graphical Interface Menu of FIG. 5, a user is provided with a means for selecting which of the media segments of the ELS, created as described above, a user wishes to manipulate (e.g., play back, display, re-record, edit, etc.).  As such, a user creates an Edit Manipulation List, such as an Edit Playback List, identifying which media segments the user wishes to manipulate.  As previously described, the selected segments can be "spliced" together to create different playback scenarios or the selected segments can be indexed to facilitate direct access of individual playback of the selected segments.  The selected media segments can also be manipulated to be recorded in a particular series.  The Edit Manipulation List, such as an Edit Playback List, identifying which media segments the user wishes to manipulate is stored in the memory of the control unit of the present invention, such as the control unit 110 of the media content broadcast system 100 of FIG. 1.”
	Derrenberger et al. teaches a user interface is provided for facilitating a user's selection of the desired media segments from the compiled ELS for creating an Edit Manipulation List.  A user selects which media content segments in the ELS are to be manipulated by, for example, selecting (i.e., clicking on, highlighting) the respective labels of the media content segments to be manipulated. A user creates an Edit Manipulation List, such as an Edit Playback List, identifying which media segments the user wishes to manipulate.  As previously described, the selected segments can be "spliced" together to create different playback scenarios or the selected segments can 
Therefore, in view of the above, the examiner believes that the features of the claims are taught by the applied arts. See also the Office Action sets for the below.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11-12, 14-16, 23, 25-27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2009/0052860 by Derrenberger et al.

Regarding claim 11, A method for creating an edit script to modify a subsequent play of an original content form, the method comprising:
presenting a modification menu at a first terminal during an initial play of the original content form, the modification menu pre-defining a plurality of modifications capable of being added during the subsequent play without skipping or deleting a corresponding portion of the original content form (in 
determining modifications for modifying the subsequent play as a function of user selecting one or more of the plurality of modifications during the initial play (in addition to discussion above, paragraph 0023-0024, 0031 teaches based on user selection playing of subsequent play); 
relating the modifications with markers sufficient for identifying when each modification is to be performed during the subsequent play (in addition to discussion above, paragraph 0030-0031 teaches index (markers) for identifying during playback, paragraph 0020); and 
associating the modifications with the markers to create the edit script as a data file sufficient to facilitate instructing a second terminal undertaking the subsequent play to implement the modifications such that the subsequent play correspondingly deviates from the original content form without skipping or deleting portions of the original content form associated with the modifications (in addition to discussion above, paragraph 0031 teaches index (markers) for identifying during playback to the first and second terminal).

Regarding claim 12, the method further comprising:
generating the modifications available in the modification menu to facilitate adding at least one of an image and an audio of the original content form 
transmitting the edit script to the second terminal, the second terminal correspondingly implementing the modifications such that the subsequent play includes the at least one of the image and the audio (in addition to discussion above, paragraph 0031 teaches index (markers) for identifying during playback to the first and second terminal).

Regarding claim 14, the method further comprising:
presenting the modification menu to include a plurality of drop-down menus, the drop-down menus indicating the available modifications (in addition to discussion above, fig. 5, paragraph 0023-0024 teaches menu indicating available modification); 
presenting the modification menu to include a commentary input for a user to insert a comment for one or more of the modifications (in addition to discussion above, fig. 4, paragraph 0018 teaches inserting comments (edit description) for the modification; and 
associating each comment with the edit script to facilitate instructing the second terminal to present each comment during the subsequent play such that each comment is rendered during the corresponding portion of the original content form (in addition to discussion above, paragraph 0031 teaches edit script to facilitate subsequent viewers to present these comments).

Regarding claim 15, the method further comprising presenting the modification menu as an overlay within an output display of the first terminal during the initial play (in addition to discussion above, fig. 5, paragraph 0024 teaches modification menu displayed during initial play).

Regarding claim 16, the method comprising associating temporal references with each of the markers, the temporal references indicating a point in time during the initial play when a corresponding modification was selected from the overlay, the temporal references being independent of timestamps or other markers encoded with the original content form such that the temporal references may be determined by the second terminal without decoding the timestamps or other markers (in addition to discussion above, paragraph 0020 teaches temporal reference indicating point in time when modification was selected).

Regarding claim 23, the method further comprising: 
determining a second textual commentary as the comment for a second modification of the one or more modifications; and 
associating the first and second textual commentaries with the edit script to facilitate instructing the second terminal during the subsequent play to present the first textual commentary proximate to occurrence of the first modification and to present the second textual commentary proximate to occurrence of the second modification (in addition to discussion above, fig. 

Regarding claim 25, the method further comprising: 
wherein the plurality of instructions are sufficient receiving an application identifier as the comment for one of the one or more modifications (in addition to discussion above, fig. 4, paragraph 0018 teaches an application identifier (edit list) as comment for the modifications); and 
instructing the second terminal to implement an application associated with the application identifier proximate to occurrence of the one of the one or more modifications (in addition to discussion above, paragraph 0031 teaches receiving application identifier in the second terminal as a subsequent viewer).

Regarding claim 26, the method further comprising wherein the plurality of instructions are sufficient for instructing the second terminal to implement an advertisement insertion with the application, the advertisement insertion presenting an advertisement during the subsequent play that was omitted from the initial play (in addition to discussion above, paragraph 0031 teaches inserting an advertisement during subsequent play).

Regarding claim 27
associating each of the modifications with at least one of a first preference category and a second preference category; 
instructing the second terminal to present a selection menu to the user prior to instigating the subsequent play, the selection menu presenting the first and second preference categories for user selection without displaying or referencing the modifications associated therewith; 
instructing the second terminal to implement the modifications associated with the first preference category when use of the first preference category is selected for the subsequent play;  
instructing the second terminal to implement the modifications associated with the second preference category when use of the second preference category is selected for the subsequent play; and 
instructing the second terminal to implement the modifications associated with the first and second preference categories when use of both of the first and second preference categories is selected for the subsequent play (in addition to discussion above, fig. 4-5, paragraph 0018 teaches edit description as the preference category, paragraph 0023 teaches Graphical Interface Menu displayed on the DVR, paragraph 0031 teaches transmitting control information to second terminal).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 17-18, 22, 24, 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0052860 by Derrenberger et al. in view of US 2011/0161999 by Klappert et al.

Regarding claim 17, Derrenberger et al. discloses modification without capturing, deleting, recording or otherwise saving any portion of the original content form (as discussed above), but fails to disclose the method further comprising determining the modifications without contemporaneously and correspondingly modifying the initial play.
Klappert et al. discloses determining the modifications without contemporaneously and correspondingly modifying the initial play (fig. 3-4, paragraph 0054-0058 teaches some portion of play with no modifications and some portion of play with modification)
It would have been obvious to one of ordinary skill in the art at the time theinvention was made to incorporate the ability to determine the modifications without contemporaneously and correspondingly modifying the initial play, as taught by Klappert et al. into the system of Derrenberger et al., because such incorporation would allow a user more option to modify video content for a viewer based on preference, thus increase user accessibility of the system.

Regarding claim 18, Derrenberger et al. discloses modification thereby manipulating the original content form during the subsequent play without skipping or deleting portions of the original content form (as discussed above), but fails to disclose the method further comprising determining at least one of the modifications to include blurring an image and/or adding a bleep during the subsequent play, thereby manipulating the original content form during the subsequent play without skipping or deleting portions of the original content form associated with blurring the image and/or adding the bleep.
Klappert et al. discloses determining at least one of the modifications to include blurring an image and/or adding a bleep during the subsequent play, thereby manipulating the original content form associated with blurring the image and/or adding the bleep (fig. 3-4, paragraph 0054-0058 teaches blurring image, paragraph 0062 teaches adding bleep)
It would have been obvious to one of ordinary skill in the art at the time theinvention was made to incorporate the ability to determine at least one of the modifications to include blurring an image and/or adding a bleep during the subsequent play, thereby manipulating the original content form associated with blurring the image and/or adding the bleep, as taught by Klappert et al. into the system of Derrenberger et al., because such incorporation would allow a user more option to modify video content for a viewer based on preference, thus increase user accessibility of the system.

Regarding claim 22
determining a first textual commentary as the comment for a first modification of the one or more modifications; and 
associating the first textual commentary with the edit script to facilitate instructing the second terminal to present the first textual commentary during the subsequent play (in addition to discussion above, fig. 4, paragraph 0018, 0031 teaches textual commentary with edit script instructing the second terminal to present the first textual commentary during the subsequent play).
Derrenberger et al. fails to disclose present the first textual commentary during the subsequent play in the form of an overlay where by the overlap appears overtop of or relative to the corresponding portion of the original content form.
Klappert et al. discloses present the first textual commentary during the subsequent play in the form of an overlay where by the overlap appears overtop of or relative to the corresponding portion of the original content form (fig. 3-4, paragraph 0061 teaches “In some embodiments, the censor object used to obscure content may include text, picture, graphics and/or video, and/or any other suitable type of content.”)
It would have been obvious to one of ordinary skill in the art at the time theinvention was made to incorporate the ability to present the first textual commentary during the subsequent play in the form of an overlay where by the overlap appears overtop of or relative to the corresponding portion of the original content form, as taught by Klappert et al. into the system of Derrenberger et al., because such incorporation would allow a user more option to modify video content for a viewer based on preference, thus increase user accessibility of the system.

Regarding claim 24, Derrenberger et al. discloses the method further comprising: 
receiving a video clip as the comment for one of the one or more modifications; and 
instructing the second terminal to present the video clip during the subsequent play (in addition to discussion above, fig. 4, paragraph 0018, 0031 teaches textual commentary with edit script instructing the second terminal to present the textual commentary during the subsequent play).
Derrenberger et al. fails to disclose subsequent play in the form of an overlay where by the overlap appears overtop of or relative to the corresponding portion of the original content form.
Klappert et al. discloses subsequent play in the form of an overlay where by the overlap appears overtop of or relative to the corresponding portion of the original content form (fig. 3-4, paragraph 0061 teaches “In some embodiments, the censor object used to obscure content may include text, picture, graphics and/or video, and/or any other suitable type of content.”)
It would have been obvious to one of ordinary skill in the art at the time theinvention was made to incorporate the ability to subsequent play in the form of an overlay where by the overlap appears overtop of or relative to the corresponding portion of the original content form, as taught by Klappert et al. into the system of Derrenberger et al., because such incorporation would allow a user more option to modify video 

Regarding claim 31, Derrenberger et al. discloses instructing the second terminal to determine one or more preference categories for the subsequent play (as discussed above), but fails to disclose the method further comprising: 
pre-defining the plurality of modifications to include a sexual modification, a language modification and a violence modification with each requiring a blurring, an obfuscation, a bleeping and/or a deafening to be added to the original content form; 
the preference categories including a sexual category, a language category and a violence category; and 
instructing the second terminal to: 
i. implement the sexual modifications when the sexual content category is determined for the subsequent play; 
ii. implement the language modifications when the language category is determined for the subsequent play; 
iii. implement the violence modifications when the violence category is determined for the subsequent play; 
iv. prevent implementation of the sexual modifications when the sexual content category is undetermined for the subsequent play; 
v. prevent implementation of the language modifications when the language category is undetermined for the subsequent play; and 
vi. prevent implementation of the violence modifications when the violence category is undetermined for the subsequent play.
Klappert discloses the method further comprising: 
pre-defining the plurality of modifications to include a sexual modification, a language modification and a violence modification with each requiring a blurring, an obfuscation, a bleeping and/or a deafening to be added to the original content form (in addition to discussion above, paragraph 0055-0067, fig. 3-4 shows sexual modification, violence modification, paragraph 0065 teaches “For example, a television broadcast provider may broadcast a censored version of a movie where the profane language in the original movie has been replaced with alternative words.”, paragraph 0109); 
the preference categories including a sexual category, a language category and a violence category; and 
instructing the terminal to: 
i. implement the sexual modifications when the sexual content category is determined for the subsequent play; 
ii. implement the language modifications when the language category is determined for the subsequent play; 
iii. implement the violence modifications when the violence category is determined for the subsequent play; 
iv. prevent implementation of the sexual modifications when the sexual content category is undetermined for the subsequent play; 
v. prevent implementation of the language modifications when the language category is undetermined for the subsequent play; and 
vi. prevent implementation of the violence modifications when the violence category is undetermined for the subsequent play (in addition to discussion above, fig. 3-4, paragraph 0055-0067 teaches implementation and prevent implementation of modification based on different categories, for example, sexual content, violence, etc.)
It would have been obvious to one of ordinary skill in the art at the time theinvention was made to incorporate the ability to include modifications, as taught by Klappert et al. into the system of Derrenberger et al., because such incorporation would allow a user more option to modify video content for a viewer based on preference, thus increase user accessibility of the system.

Election/Restrictions
Newly submitted amended claim 19 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim recites, “processing the edit script transmitted from the first terminal; and ii. facilitating the subsequent play of the original content form according to the edit script whereby the modifications are added to the subsequent play as overlays, audible distortions or other additions sufficient to obfuscate or otherwise correspondingly manipulate rendering of the original content play without shortening or increasing a duration of the original content form.”
categorizing the modifications into two or more categories associated with a plurality of predefined categories such that each category is associated with at least one of the modifications, the user being unable to manipulate descriptions associated with each of the plurality of predefined categories; and creating an edit script to facilitate instructing a second terminal to implement the modifications during a subsequent play of the original content form according to user selection of one or more of the categories from a selection menu presented at the second terminal, the edit script being created without including a textual description of the modifications beyond the two or more categories such that the modifications are selected according to the categories associated therewith.”
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 11-12, 14-18, 22-27, 31, drawn to a method including the feature of “associating the modifications with the markers to create the edit script as a data file sufficient to facilitate instructing a second terminal undertaking the subsequent play to implement the modifications such that the subsequent play correspondingly deviates from the original content form without skipping or deleting portions of the original content form associated with the modifications”, classified in G11B27/031.
II. Claims 19-21, drawn to a system including the feature of “processing the edit script transmitted from the first terminal; and ii. facilitating the subsequent play of the original content form according to the edit script whereby the modifications are added to the subsequent play as overlays, audible distortions or other additions sufficient to , classified in G11B27/34.
III. Claims 28-30, drawn to a method including the feature of “categorizing the modifications into two or more categories associated with a plurality of predefined categories such that each category is associated with at least one of the modifications, the user being unable to manipulate descriptions associated with each of the plurality of predefined categories; and creating an edit script to facilitate instructing a second terminal to implement the modifications during a subsequent play of the original content form according to user selection of one or more of the categories from a selection menu presented at the second terminal, the edit script being created without including a textual description of the modifications beyond the two or more categories such that the modifications are selected according to the categories associated therewith.”, classified in H04N 21/4622.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination that teaches the feature of “associating the modifications with the markers to create the edit script as a data file sufficient to facilitate instructing a second terminal undertaking the subsequent play to implement the modifications such that the subsequent play correspondingly deviates from the original content form without skipping or deleting 
Inventions Group I and Group III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination that teaches the feature of “associating the modifications with the markers to create the edit script as a data file sufficient to facilitate instructing a second terminal undertaking the subsequent play to implement the modifications such that the subsequent play correspondingly deviates from the original content form without skipping or deleting portions of the original content form associated with the modifications” as recited in claim 11-12, 14-18, 22-27, 31 of Group I, has separate utility such as the feature of “categorizing the modifications into two or more categories associated with a plurality of predefined categories such that each category is associated with at least one of the modifications, the user being unable to manipulate descriptions associated with each of the plurality of predefined categories; and creating an edit script to facilitate instructing a second terminal to implement the modifications during a subsequent play of the original 
Inventions Group II and Group III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination that teaches the feature of “processing the edit script transmitted from the first terminal; and ii. facilitating the subsequent play of the original content form according to the edit script whereby the modifications are added to the subsequent play as overlays, audible distortions or other additions sufficient to obfuscate or otherwise correspondingly manipulate rendering of the original content play without shortening or increasing a duration of the original content form.” as recited in claim 19-21 of Group II, has separate utility such as the feature of “categorizing the modifications into two or more categories associated with a plurality of predefined categories such that each category is associated with at least one of the modifications, the user being unable to manipulate descriptions associated with each of the plurality of predefined categories; and creating an edit script to facilitate instructing a second terminal to implement the modifications during a subsequent play of the original content form according to user selection of one or more of the categories from a selection menu presented at the second terminal, the edit script being created without including a textual description of the modifications .  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-21, 28-30 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-3782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484